Citation Nr: 1015144	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin rash, to include 
tinea corporis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a heart 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board remanded this claim for additional 
development and adjudicative action.  VA obtained the medical 
records the Board had requested (the records were received in 
August 2009).  The Board had also requested that VA schedule 
the Veteran for a VA examination.

The record reflects that a VA examination was scheduled in 
September 2009 and that the Veteran failed to report for the 
examination.  In an October 2009 supplemental statement of 
the case, the AMC continued to deny the claim for service 
connection.

The record also, however, shows that in May 2008, the Veteran 
informed VA he had moved and provided his new address, which 
is located in Panama City, Florida.  He wrote additional 
letters to VA that showed the Panama City, Florida, address.  
However, later in 2009, the AMC was still using the Veteran's 
former address in Columbus, Mississippi.  It sent three 
letters to the Veteran in August 2009 and September 2009 at 
the Mississippi address.  The September 2009 letter informed 
the Veteran that it had asked the "Jackson[, Mississippi,] 
VA medical facility" to schedule him for an examination and 
that he would be notified of the date, time, and place of the 
examination.  In an October 2009 supplemental statement of 
the case sent to the Mississippi address, the AMC informed 
the Veteran he had failed to report for the VA examination.  

Pursuant to 38 C.F.R. § 3.1(q) (2009), notice for VA purposes 
is a written notice sent to the claimant's last address of 
record.  Hence, the Board finds that the Veteran has not been 
provided (1) proper notice of the date, time, and place of 
the examination; or, (2) due process, as additional evidence 
has been received after the issuance of the February 2004 
statement of the case.  As to the due process issue, the 
Veteran was not provided notice of the October 2009 
supplemental statement of the case since it was sent to the 
wrong address.   

The Board regrets the delay this has caused in the 
adjudication of the appellant's claim.  

The Board will repeat the facts that were laid out in the 
April 2007 remand.  

The Veteran claims entitlement to service connection for a 
skin rash.  Service treatment records dated in February 1985 
reveal complaints of an itching rash around the sock line.  
The assessment was an erythematous maculopapular rash on the 
ankles.  The examiner stated it was a possible allergic 
reaction to his socks.

A July 1985 note shows a complaint of itching and constant 
scratching of the legs.  The diagnosis was lichen simplex 
chronicus.  A similar finding was made in March 1989.

In February 1997, a history of a pruritic rash of both legs 
was noted, which was not responsive to topical steroids.

While the Veteran's May 2003 VA examination failed to reveal 
any evidence of a rash, the above inservice symptoms, when 
coupled with April 2002, October 2003 and December 2003 
Charleston Air Force Base Medical Center examination findings 
of tinea corporis, strongly suggest that the Veteran's May 
2003 VA examination was simply conducted during a period of 
quiescent disease.  As such, the Board finds that the 
provisions of 38 U.S.C.A. § 5103 justify a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if 
he has received any treatment for his skin 
disability since 2003.  The RO/AMC should 
assist the Veteran with obtaining any 
relevant records the Veteran identifies.  
The Veteran may also submit any private 
medical records himself.

2.  The RO/AMC should schedule the Veteran 
for a skin examination, to be conducted by 
a physician, to determine the nature and 
etiology of any skin rash, to include 
tinea corporis.  All indicated tests must 
be accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner is informed 
that the Veteran has described the skin 
rash as one that comes and goes.  The 
physician is to address the following 
questions:
    
    (i) Does the Veteran have a current 
skin disability?  If so, what is the 
diagnosis?
    
    (ii)  If the answer to (i) is yes, the 
physician is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the current skin 
disability is related to service.  A 
complete rationale for any opinion offered 
must be provided, which is based upon 
medical principles and evidence in the 
claims file.
    
In preparing the medical opinion, the 
examining physician must note the 
following 

"It is due to" means 100 percent 
assurance of relationship. "It is at 
least as likely as not" means 50 percent 
or more. "It is not at least as likely as 
not" means less than a 50 percent chance. 
"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, such fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why 
the causation of the current skin 
disability is unknowable. 

The examiner is requested to append a copy 
of his/her Curriculum Vitae to the 
examination report.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner (e.g., the examiner does not 
answer a question or does not append their 
Curriculum Vitae to the examination 
report), the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for a skin rash, to 
include tinea corporis.  If the benefit is 
not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

